Exhibit 10.2

August 1, 2006

James Budge

c/o Macrovision Corporation

2830 De La Cruz Boulevard

Santa Clara, CA 95050

RE: Amendment to Annual Stock Option Refresh Grants

Dear James:

Pursuant to your offer letter dated July 22, 2005, Macrovision Corporation (the
“Company”) agreed to make annual stock option grants to you in each of 2006 and
2007 for 75,000 shares of the Company’s common stock. These annual stock option
grants are divided equally between two semiannual grant dates each year, which
have been established by the Compensation Committee as March 1 and September 1
of each such year.

On July 28, 2006, the Compensation Committee approved an amendment to your offer
letter with the Company such that on the September 1, 2006 grant date, the
Company will grant you 37,500 shares of restricted stock (the “Restricted Stock
Award”), instead of the stock option grant that would have otherwise been
granted to you on such date pursuant to your offer letter. The Restricted Stock
Award will be granted at a price per share of the par value of the stock, which
is $0.001 per share, and will have a 4 year vesting schedule. These shares will
vest in accordance with the terms and conditions of the Macrovision Corporation
2000 Equity Incentive Plan as follows: twenty-five percent (25%) of the
Restricted Stock Award shall vest on each anniversary of the September 1 grant
date, subject to you continuing to be an employee of the Company or its
subsidiaries through the applicable vesting date.

The Compensation Committee further approved the amendment to your offer letter
to grant you restricted stock for the future semiannual grants in 2007. The
number of shares and vesting terms for each semiannual grant will be the same as
the Restricted Stock Award set forth above, with vesting commencing as of the
date of the grant.

All other terms of your offer letter employment arrangement remain unchanged. To
indicate your agreement with the terms of this amendment to your offer letter,
please indicate by signing below and returning a copy of this letter to the
Company no later than August 3, 2006.

Sincerely,

 

/s/ Steven G. Blank

  Steven G. Blank   Compensation Committee   Macrovision Corporation   Agreed &
Accepted:  

/s/ James Budge

 

8/3/06

James Budge   date